 1
                   Colin G. Prince
                   Chief Appellate Attorney
2                  10 North Post Street, Suite 700
                   Spokane, Washington 99201
 3                 509.624.7606


4

 5

6

 7
                          United States District Court
8                        Eastern District of Washington

9
     United States of America,                       No. 2:09-cr-0116-RHW
10
                            Plaintiff,               Motion to Withdraw
11
           v.
12
     Eddie Ray Hall,
13
                            Defendant.
14

15

16

17

18

19
 1         Counsel respectfully moves to withdraw from this matter based on a conflict

2    of interest. Since entering a notice of appearance, counsel has learned that the

 3   Federal Defenders Office has an unwaivable conflict regarding another active client.

4    The defense has already advised Mr. Hall of the issue and asks that the Court

 5   appoint new counsel.

6    Dated: June 11, 2021.
                                     Federal Defenders of Eastern Washington & Idaho
 7                                   s/ Colin G. Prince
                                     Colin G. Prince, WSBA #43166
8                                    10 North Post Street, Suite 700
                                     Spokane, Washington 99201
9                                    509.624.7606
                                     Colin_Prince@fd.org
10

11

12

13

14

15

16

17

18

19

                                   Motion to Withdraw
                                           –1–
 1                                Service Certificate

2         I certify that on June 11, 2021, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF System, which will notify Assistant

4    United States Attorneys: James Goeke.

 5                                    s/ Colin G. Prince
                                      Colin G. Prince, WSBA #43166
6                                     10 North Post Street, Suite 700
                                      Spokane, Washington 99201
 7                                    509.624.7606
                                      Colin_Prince@fd.org
8

9

10

11

12

13

14

15

16

17

18

19

                                    Motion to Withdraw
                                            –2–
